Citation Nr: 1728418	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In the Veteran's March 2013 substantive appeal, he requested to appear at a Board hearing in Washington, DC.  He was scheduled for a Board hearing in September 2014.  However, in October 2014 Appellate Brief, he withdrew his request for a Board hearing.

This appeal was before the Board in March 2015 at which time it was remanded for further evidentiary development.  Specifically, outstanding VA medical records were to be obtained.  Thereafter, the Veteran was to be provided VA examinations for the disabilities on appeal and etiological opinions were to be obtained.  Following the requested development, the claims were to be readjudicated in a Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the previous remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As noted in the Board's March 2015 decision, the issue of entitlement to service connection for a stroke was raised by the record in a December 2010 report of general information.  See also October 2014 Appellate Brief.  While the RO noted that the issue has been inferred, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hypertension did not manifest in service or to a compensable degree within year thereafter and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran contends that his hypertension is related to his period of active service.  

Service treatment records do not demonstrate a diagnosis of hypertension during active service.  In the March 1964 military entrance examination, clinical evaluation of the Veteran was normal with no finding of hypertension, nor was the Veteran's blood pressure elevated.  In the accompanying Report of Medical History, the appellant noted a history of high or low blood pressure.  While the examiner noted that he the Veteran claimed that he sometimes had hypertension, there was no diagnosis of the condition provided and the Veteran exhibited a blood pressure reading of 120/80, within normal limits.  A February 1966 record noted a blood pressure reading of 126/76.  In the April 1966 separation examination, clinical evaluation of the Veteran was again normal, with no finding of hypertension.  The Veteran's blood pressure was 110/72, again within normal limits.  In the accompanying Report of Medical History, the Veteran reported a history of high blood pressure.  The examining physician noted that the Veteran had reported high blood pressure in 1964.  Notwithstanding, there was no diagnosis of hypertension provided.  

The Veteran underwent a VA examination in June 2015.  At that time, the examiner confirmed the diagnosis of hypertension with an approximate date of diagnosis in 2008.  Following evaluation of the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner reported that there were insufficient medical records to correlate the condition with the Veteran's active service.  

In a January 2016 addendum opinion, the examiner opined that there was no diagnosis of hypertension in service and no diagnosis of hypertension within one year of service.  The examiner further noted that the Veteran has essential hypertension with a post-service onset in 2008, many years after active duty.

An additional addendum opinion was obtained in March 2016.  The examiner noted that there was no finding of hypertension during active service.  By review, hypertension was diagnosed in 2008 and is unrelated to military service.  

Post-service medical records note treatment for hypertension, but the records do not suggest that the condition is related to the Veteran's active service.


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  

At the outset, the Board notes that hypertension is a chronic disease and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed hypertension during service or that there was continuity of hypertension symptoms since service.  As set forth above, at entrance into active service, the Veteran reported that he sometimes had hypertension.  Notwithstanding, on examination, clinical evaluation was normal and there was no finding of hypertension.  In-service treatment records show that the Veteran's blood pressure was within normal limits, with no diastolic blood pressure findings 90 mm. or greater or systolic blood pressure readings of predominately 160 mm. or greater.  The Veteran reported a history of high blood pressure at separation from military service.  Although the examining physician noted that the appellant had reported a high blood pressure reading in 1964, clinical evaluation of the Veteran was normal and there was no finding of hypertension.  Again, his blood pressure was within normal limits at separation.  As such, the Board finds that the most probative evidence establishes that hypertension was not present during active service.  Furthermore, the record contains no indication, lay or clinical, that hypertension manifested to a compensable degree within one year of separation from active service in June 1966.  In fact, the record shows that the appellant was not diagnosed as having hypertension until 2008, approximately 40 years after military service.  Thus, service connection for hypertension on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that hypertension was not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, however, the record preponderates against finding that the Veteran's current hypertension is causally related to his active service.

As set forth above, after examining the appellant and reviewing the record, the June 2015 VA examiner concluded that the appellant's current hypertension is less likely than not related to his active military service.  In January 2016 and March 2016 opinions, provided by different examiners, it was again concluded that the appellant's hypertension was not related to military service.  The Board finds that the January 2016 and March 2016 examiners' opinions are persuasive and assigns them significant probative weight.  In this regard, the examiners based their opinions on a review of pertinent medical evidence.  Moreover, they provided an explanation for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes, the Veteran has not provided any medical evidence or opinions to contradict their findings.  

The Board acknowledges the Veteran's assertion that his hypertension is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of hypertension is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed hypertension is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that hypertension did not manifest in service or within one year thereafter and is not related to the Veteran's military service.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Board regrets the delay; however, additional development is required prior to adjudicating the Veteran's claim of service connection for asthma.  

The Veteran was provided a VA examination in June 2015.  The examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD).  At the time of the examination, the Veteran reported a history of asthma during childhood.  The examiner opined that the Veteran's asthma was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that the Veteran had no issues with the claimed condition prior to military service.  The onset of the condition was during service, as documented in the service treatment records. 

In a January 2016 addendum opinion, the examiner noted that the Veteran had asthma as a child, as noted on the 1964 entrance examination.  However; there was only a mere mention of asthma in 1966 at the separation examination.  Further, service treatment records are negative for any in-service treatment and there was no permanent aggravation from service.  The examiner concluded that the previous opinion was incorrect.

In an additional medical opinion obtained in March 2016, the examiner opined that neither asthma nor COPD were caused by, secondary to, aggravated by, or related to military service.  In support of this finding, the examiner noted that asthma preexisted military service and there was no documentation of any asthma diagnoses or treatment for asthma during service.

The Board finds that the medical opinions are insufficient to determine the Veteran's claim of service connection for asthma.  In this regard, in the June 2015 VA opinion, the examiner determined that the Veteran's asthma had its onset during service, but failed to discuss the appellant's report of asthma during childhood.  Additionally, in the January 2016 and March 2016 opinions, the examiners stated that the Veteran was not treated for asthma symptoms during military service.  However, service treatment records demonstrate that the Veteran was treated for an asthma attack in February 1966.

In light of the foregoing, the Board finds that an additional medical opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's respiratory disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to identify all respiratory disabilities found on examination and diagnosed since May 2009, to include asthma and COPD.  Thereafter, the examiner should provide opinions for the following:

(a) Did a respiratory disability clearly and unmistakably exist prior to the Veteran's active service?

(b) If a respiratory disability is found to have clearly and unmistakably existed prior to active service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by active service?

(c) If a respiratory disability did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise related to such service?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The examiner must provide a comprehensive rationale for all opinions rendered.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In providing the requested opinions the examiner must discuss the February 1966 asthma attack noted in the service treatment records.  

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


